Per Curiam: Appellant filed a petition in the court below, for a writ of certiorari, which was issued. The Avrit Avas properly quashed. It appears from the petition that appellant kneAv that there Avas a suit pending against him in the city court. He had been summoned. What difference did it make Avhether the plaintiff's name was “Balter” or “Butler?” If the plaintiff's name Avas wrong, a plea in abatement should haAe been interposed. Whether right or Avrong, appellant should have appeared and made his defence. The judgment, if improper, was clearly the result of negligence on the part of appellant. He AAas not entitled to the Avrit under the circumstances, and the judgment of the circuit court must be affirmed. Judgment affirmed.